Citation Nr: 1639895	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960 and from August 1963 to August 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was last before the Board in February 2016 and was remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record does not show that the Veteran has been diagnosed with a psychiatric condition at any point during the appeal period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that he has PTSD that is related to an in-service incident in which an aircraft crashed into his home, killing his wife and children.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).

At the outset, the Board notes the record does not show that the Veteran has been diagnosed with an acquired psychiatric condition at any point during the period on appeal.  A review of the Veteran's post-service medical records shows no such diagnosis at any point during the appeal period.  A January 2014 VA treatment record noted the Veteran underwent a psychological screening and was found to be oriented, calm/cooperative, and showing appropriate affect.

Service treatment records show he was admitted to the hospital in a state of shock in May 1965.  He had been at home with his family when an airplane crashed into his house and demolished it.  His wife was seriously burned (and died two months later), two children were injured and two children were killed instantly.  The Veteran was seen by the chief of the psychiatric service, and it was his feeling that his condition was normal for one who had undergone that type of problem.  It was further noted that he would improve without any specific therapy.  The Veteran was making adequate adjustments in handling his problems and he should continue to do well.  The diagnoses were shock and depression.  A psychiatric evaluation on the July 1966 separation examination was normal.

A March 2013 VA psychiatric examination concluded the Veteran did not have any psychiatric disability.  The examiner noted the in-service event, but found the Veteran was very resilient to stress and had no symptoms of a psychiatric disorder.  The examination report shows the Veteran had additional stressors, including that his son died in 1978 and his second wife died of cancer in 2001.

In May 2013, N.A. Ortiz Valentin, M.D., related the Veteran had a history of nervous problems.  She stated he presented with sleep problems, nightmares and flashbacks of a traumatic incident in service when a plane crashed into his house, killing his wife and two children.  Her letter asks to evaluate the Veteran carefully because "there is medical evidence diagnosing the condition as PTSD, credible evidence of an in-service stressor, and medical evidence of a link between the current symptoms and the stressor, "so it is at least as likely as not [the Veteran] is presenting PTSD or a nervous condition that is service connected."

Pursuant to the February 2016 Board remand, the Veteran was afforded a second VA mental disorders examination in April 2016.  The VA examiner concluded, following review of the Veteran's VBMS record and an examination, that the Veteran has never been diagnosed with a mental disorder.  The VA examiner noted the Veteran presented with good grooming, adequate hygiene and had fair eye-to-eye contact.  He was calm, cooperative and friendly during the interview.  There was no psychomotor retardation or agitation,  and there were no tics or abnormal movements noted.  The Veteran's speech was spontaneous and fluent with adequate volume, tone and production.  His mood and affect were calm.  His thought process was goal-directed, logical, coherent and relevant.

The April 2016 VA examiner noted that the Veteran denied any mental diagnosis or treatment, and the service record was silent for any mental diagnosis.  The Veteran denied seeking any psychiatric treatment in his life.  The examiner noted that during the interview there was no evidence found of any sleep problems, nightmares, or flashbacks of the traumatic incident noted by the Veteran.  The examiner stated he discussed the event in detail with the Veteran, who claimed he still had the original picture of his house after the accident.  During the interview, the examiner stated that no mental or physical evidence of anxiety, avoidance or flashback was found.  The Veteran was noted to be very happy and calm, the Veteran was resilient in describing the incident, and he did not show any mental or physical decompensation.  The VA examiner concluded that no mental diagnosis was found.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence and despite the assertions of the May 2013 letter from Dr. Valentin, the Board finds that service connection for an acquired psychiatric condition is not warranted as the preponderance of the evidence in the record does not show that the Veteran has been diagnosed with a psychiatric condition at any point during the appeal period.  

The Board finds Dr. Valentin's written statement less probative than the negative VA medical opinions as it is apparently based on inaccurate factual information and her opinion lacks the reasoning behind her conclusions.  She indicates in her statement that there is medical evidence diagnosing the condition as PTSD but, other than her statement, the record contains no medical evidence diagnosing PTSD.  Further, the Veteran has repeatedly stated that he has never had psychiatric treatment or a psychiatric diagnosis.

As there is no current diagnosis of a psychiatric condition, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

With respect to the claim for service connection for bilateral knee disabilities, the Board notes that the Veteran was awarded the Parachutist Badge in service.  Dr. Valentin in her May 2013 letter noted the Veteran was in airborne for approximately 10 years, and that his knees absorbed most of the impact of landing.  This impact can cause stress or microfractures with continuous activity.  She added that doing this in a continuous way produces a lot of mechanical stress on one's musculoskeletal system, leaving that person prone to injury.  She concluded it was at least as likely as not that the Veteran's knee problem was service connected.  While Dr. Valentin's letter describes symptoms of the Veteran's knee problems, the letter does not mention any diagnosis for either of the Veteran's knees.

In April 2016, the Veteran underwent a VA knee and lower leg conditions examination where he was diagnosed with right knee osteoarthritis, as well as left knee osteoarthritis status post total knee replacement.  The VA examiner concluded it was less likely than not that the Veteran's claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  However, the VA examiner's opinion is inadequate to decide the claim because it relies on the absence of in-service treatment records documenting knee complaints.  Further, the VA examiner does not address the Veteran's MOS of a parachute rigger or the positive evidence of record suggesting that the Veteran's airborne service was the cause of his current knee problems.  Therefore, on remand, an addendum VA opinion must be obtained to address these deficiencies.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA and non-VA treatment records regarding the knees.

2.  Forward the Veteran's claims file to the examiner who conducted the Veteran's April 2016 VA knee and lower leg conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a bilateral knee disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that the Veteran's diagnosed osteoarthritis of the right and left knees had their onset in or are otherwise related to active duty service, to include parachute jumping?

The opinion provided thus far on this determinative issue has not included the required level of explanation or rationale.  To wit, in attempting to comment on this determinative issue of causation, the April 2016 VA examiner impermissibly relied on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in service treatment records (STRs).  The VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran's knee problems are not related to his active duty service.

Detailed rationale is requested for all opinions provided, and the examiner is asked to specifically address the May 2013 statement by Dr. Valentin, as well as the Veteran's MOS as a parachute rigger.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


